Citation Nr: 9916849
Decision Date: 03/18/99	Archive Date: 06/24/99

DOCKET NO. 93-15 718               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in Lincoln, Nebraska

THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for
chronic brain syndrome, post-traumatic, with associated neurotic
reaction and vertigo.

2. Entitlement to a total disability rating based on individual
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by: Stephen A. Burt, Attorney

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel

INTRODUCTION

The veteran had active duty from August 1943 to October 1945.

These matters come to the Board of Veterans' Appeals (Board) from
a July 1992 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO), in which the RO denied entitlement to
service connection for vertigo and denied entitlement to a
disability rating in excess of 50 percent for chronic brain
syndrome. The veteran perfected an appeal of that decision, and his
appeal was certified to the Board.

In October 1995 the Board remanded the case to the RO for
additional development. Following the Board's remand and a VA
neurology examination, in a March 1996 rating decision the RO
granted service connection for vertigo as an element of the
service-connected chronic brain syndrome. The Board finds that the
grant of service connection for vertigo constitutes a grant of the
benefit sought on appeal, and that an issue pertaining to service
connection for vertigo is no longer within the Board's purview. See
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994) (an appeal ceases
to be valid if the benefit sought on appeal is granted by the RO).

The case was then returned to the Board, and in a May 1996 decision
the Board denied entitlement to a disability rating in excess of 50
percent for chronic brain syndrome. The veteran in turn appealed
the Board's decision to the United States Court of Appeals for
Veterans Claims (formerly the United States Court of Veterans
Appeals prior to March 1, 1999) (Court), and in a May 1997 order
the Court vacated the Board's May 1996 decision and remanded the
case to the Board for

- 2 -

consideration of the revised rating criteria for mental disorders,
which became effective in November 1996.

In April 1998 the Board remanded the case to the RO for additional
development and re-adjudication of the veteran's claim for the
higher disability rating based on the revised rating criteria. The
requested development and re-adjudication have been completed, and
the case returned to the Board.

In his October 1992 notice of disagreement the veteran claimed that
rating decisions in October 1945 and October 1947 were based on
clear and unmistakable error. These issues were resolved in an
April 1998 decision by the Board, in which his claims of clear and
unmistakable error were denied. In his November 1992 substantive
appeal he also raised the issue of clear and unmistakable error in
an August 1949 rating decision. In a March 1993 statement the
veteran's representative raised the issue of clear and unmistakable
error in an October 1954 decision. The issues of clear and
unmistakable error in the 1949 and 1954 decisions have not been
adjudicated by the RO and are referred to the RO for appropriate
action. See Bruce v. West, 11 Vet. App. 405 (1998) (issues that are
raised for the first time on appeal should be referred to the RO
for appropriate action).

In an August 1996 rating decision the RO denied entitlement to a
total disability rating based on individual unemployability. The
veteran has also perfected an appeal of that decision.

FINDINGS OF FACT

1. All relevant evidence necessary for an informed decision on the
veteran's appeal has been obtained by the RO.

2. The manifestations of the veteran's chronic brain syndrome
include headaches, vertigo, mild depression, mild memory loss,
mildly reduced reliability, moderately

- 3 -

reduced productivity, moderately impaired judgment and abstract
thinking ability, and moderate disturbances in motivation.

3. The veteran has completed at least eight years of schooling, has
had no additional education or vocational training, worked most of
his adult life as a truck driver and for five years as a custodian,
and retired from employment due to age in 1990.

4. Service connection has been granted for chronic brain syndrome,
post-traumatic etiology, with associated neurotic reaction and
vertigo, rated as 50 percent disabling.

5. The veteran's service connected disability does not preclude him
from maintaining all forms of gainful employment for which his
education and occupational experience would otherwise qualify him.

5. The manifestations of chronic brain syndrome do not present an
exceptional or unusual disability picture as to render impractical
the application of the regular schedular criteria, nor are the
manifestations sufficient to render the average person, regardless
of age, unable to follow a substantially gainful occupation.

6. The case does not involve a complex medical issue or
controversy.

CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for
chronic brain syndrome, post-traumatic etiology, with associated
neurotic reaction and vertigo, are not met. 38 U.S.C.A. 1155, 5107
(West 1991); 38 C.F.R. 4.132, Diagnostic Code 9304 (1991); 38
C.F.R. 3.321, 4.1, 4.7, 4.124a, 4.126, 4.130, Diagnostic Codes 8045
and 9304 (1998).

4

2. A total disability rating based on individual unemployability
due to service- connected disability is not warranted. 38 U.S.C.A.
5107; 38 C.F.R. 3.340, 3.341, 4.15, 4.16 (1998).

3. The need for an independent medical opinion is not shown. 38
U.S.C.A. 7109 (West 1991); 38 C.F.R. 3.328 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for an increased rating
and a total disability rating based on individual unemployability
are well grounded within the meaning of the statutes and judicial
construction and that VA has a duty, therefore, to assist him in
the development of the facts pertinent to the claims. 38 U.S.C.A.
5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632
(1992). The relevant evidence pertaining to the issues consists of
VA and private treatment records, the reports of VA examinations in
March 1992, December 1993, February, April, and May 1996, March,
July, and August 1997, and August 1998, and the statements and
testimony of the veteran and his spouse.

The Board notes that the veteran and his representative contend
that a separate disability rating is warranted for dizziness as a
manifestation of the in-service brain injury. In an August 1996
statement the veteran's representative asked that VA obtain an
independent medical opinion in order to evaluate the severity of
the veteran's service-connected disabilities, including dizziness,
due to the complexity of the etiology of the dizziness and the
vagueness of the information provided as a result of the VA
examinations regarding that etiology. The Board finds, however,
that the accumulated evidence in the case file is sufficient for
determining the criteria that should be applied in rating the
veteran's service-connected disabilities, and that the evidence is
sufficient for determining the severity of those disabilities. The
Board has determined, therefore, in light of the regulatory
provisions for evaluating the residuals of brain trauma, that an
independent medical opinion is not warranted. 38 U.S.C.A. 5109; 38
C.F.R. 3.328.

- 5 -

The Board concludes that all relevant data has been obtained for
determining the merits of the veteran's claims and that VA has
fulfilled its obligation to assist him in the development of the
facts of his case.

I. Factual Background

The veteran's service medical records show that in September 1944
he fell and struck his head on the fender of a truck in Naples,
Italy, and awoke the next morning with a severe headache. He was
hospitalized for treatment until December 1944, as the result of
which it was determined that he had incurred a fracture of the
right parietal and sphenoid bones of the skull. His complaints were
initially assessed as a severe brain contusion, and he apparently
underwent exploratory trephining of the skull.

He continued to complain of severe headaches, dizziness, memory
loss, confusion, intellectual deterioration, and personality
changes, and was again hospitalized in May 1945. A neurology
evaluation in August 1945 revealed a marked memory defect, a
cognitive deficit, and skull defects related to the prior surgery.
The neurologist at that time assessed his symptoms as chronic and
severe post-traumatic cerebral contusion syndrome.
Neuropsychological testing in October 1945 showed that he had
incurred organic brain damage, with marked deficits in intellectual
functioning, memory, attention, learning, and conceptual thinking.
The veteran was separated from service with a Certificate of
Disability for Discharge due to post- traumatic cerebral contusion
syndrome, manifest by headaches, memory loss, and concentration
deficit.

Based on the service medical records, in a November 1945 rating
decision the RO granted service connection for traumatic lesions of
the brain with motor, sensory, and mental impairment and assigned
a 100 percent disability rating for the disorder.

The report of a September 1947 VA neuropsychiatric examination
shows that since his separation from service the veteran had been
unable to work more than two or

- 6 

three weeks at any job because any kind of muscular activity caused
severe headaches. He stated that the headaches occurred three times
a week, on average, and lasted from one-half to one and one-half
hours. The neurology examination was essentially negative, but the
veteran was noted to be dull, listless, and emotionless, with badly
impaired memory, very retarded mental reactions, an attention
deficit, and impaired judgment. Based on the examination report, in
an October 1947 rating decision the RO re-characterized the
service-connected disorder as post-traumatic cerebral syndrome, and
reduced the disability rating from 100 to 70 percent effective in
December 1947.

The report of an April 1949 social survey indicates that since July
1946 the veteran had worked at 11 different jobs that ranged from
two days to several weeks and terminated due to his severe
headaches that occurred every other day, dizzy spells that occurred
with changes in position, poor memory, intolerance for noise, and
intolerance for heat. A July 1949 VA neuropsychiatric examination
revealed no neurologic abnormalities, and in describing his
psychiatric abnormalities the examiner referenced a September 1948
examination that showed an indifferent attitude, a defective
memory, considerable emotional leveling, boy-like behavior, and
attention deficit.

The examiner stated that the veteran had experienced a definite
personality change since the injury that was manifested by
emotional leveling, memory defect, marked forgetfulness, apathy,
indifference, periodic severe headaches, heat intolerance, no
ability to apply himself to any useful form of work, and the
inability to handle his finances due to his irresponsible, boy-like
behavior. The examiner provided the opinion, based on reports from
the Rehabilitation Department and Social Services, that the veteran
was entirely unemployable and could not be rehabilitated. The
examiner also provided the opinion that, although he was not
actively psychotic, his mental deterioration rendered him unable to
handle his financial affairs.

Based on the above evidence, in an August 1949 rating decision the
RO increased the disability rating from 70 to 100 percent,
effective in July 1949. In addition, the veteran was found to be
incompetent for VA purposes.

- 7 -

The 100 percent rating remained in effect until October 1955, at
which time it was reduced to 70 percent and the disorder was
described as post-traumatic chronic brain syndrome. The reduction
was based on an October 1954 hospital summary and an August 1955 VA
neuropsychiatric examination. The hospital summary shows that on
examination the veteran demonstrated no evidence of acute or
chronic illness. He appeared dull and retarded but showed no
abnormal conduct or behavior, his mental production was
spontaneous, relevant, and coherent, he had reduced affect but no
gross mood disorder, his memory was good, and his insight and
judgment were described as superficial. A neurology examination
revealed no evidence of any organic disease.

An electroencephalogram (EEG), when compared to an EEG conducted in
July 1949, showed marked improvement in that there was no longer
any evidence of cortical involvement. During the hospitalization
his only symptom was found to be an occasional headache (occurring
about once per week), and additional testing indicated that there
was a significant functional overlay to his organic brain pathology
that was described as not too disabling.

The report of the August 1955 VA examination indicates that the
veteran complained of frequent headaches that were alleviated with
medication and rest. He reported that he had worked part-time as a
truck driver for the previous few years, but that he could not work
full-time due to his headaches. Examination revealed that his
memory was good, his fund of general knowledge was within normal
limits, his judgment was good, and his affect was flattened. The
neurology examination revealed no abnormalities. The examiner
provided the opinion that the veteran had made an adequate family
and social adjustment, and a marginal work adjustment.

The report of a July 1957 VA neuropsychiatric examination shows
that the veteran had no complaints, with the exception of periodic
headaches. He reported being employed for the previous 14 months as
a truck driver and furniture hauler, working 40-60 hours per week.
He stated that he liked his job and got along well with the

- 8 - 

people with whom he worked, and that he had lots of friends. On
examination he was well oriented, his memory was good, his fund of
general knowledge was within normal limits, and his judgment was
good. No abnormality was shown, other than flattening of affect.
The examiner provided diagnoses of chronic brain syndrome without
psychosis, post-traumatic encephalopathy with residuals of some
flattening of affect, and anxiety reaction manifested by headaches.

Based on the report of this examination, in August 1957 the RO
reduced the disability rating from 70 to 50 percent. The 70 percent
rating was reinstated in September 1957 based on the results of a
field investigation that revealed the veteran was employed only
because his employer made special accommodations for his
impairment.

In conjunction with an August 1960 examination the veteran reported
having headaches, the frequency of which ranged from weekly to
monthly. He also reported having been employed full-time for the
previous four years, and that he had changed employers six weeks
previously due to a reduction in salary. Examination revealed no
abnormalities, with the exception of some flattening of affect. In
an October 1960 rating decision the RO reduced the disability
rating from 70 to 50 percent, effective in December 1960. The 50
percent rating has been in effect since December 1960.

Documents from the Social Security Administration indicate that the
veteran was found to be totally disabled from April 1980 through
May 1981 due to a left knee impairment. In a May 1982 rating
decision he was found to be permanently and totally disabled for
non-service connected pension purposes due to post-traumatic
chronic brain syndrome with associated neurotic reaction, rated as
50 percent disabling; a left patellectomy, rated as 10 percent
disabling; and varicose veins, also rated as 10 percent disabling.

A July 1991 VA treatment record indicates that the veteran
complained of dizziness and syncope that occurred at any time, even
while lying down, which had occurred since his head injury in 1944
but had gotten worse. He reported that the spells

9

consisted of becoming dizzy and his head spinning, which caused him
to fall down once or twice a week. The examiner referenced an
evaluation that was conducted in 1984, which resulted in the
diagnosis of benign positional vertigo. Diagnostic testing,
including Doppler studies and a Holter monitor, were found to be
unremarkable. At that time he was referred for an otolaryngology
examination in order to resolve his complaints of vertigo.

The report of the September 1991 otolaryngology examination,
including electronystagmography (ENG), shows that his vertigo was
caused by central vestibular pathology and dysfunction of the right
peripheral vestibular system. The physician stated that the central
findings and peripheral dysfunction were both compatible with his
previous head injury, but that the peripheral dysfunction could be
due to vestibular neuritis. In October 1991 treatment records his
VA physician stated that he had a central and peripheral neurologic
balance deficit secondary to the World War II head injury.

In October 1991 the veteran claimed entitlement to an increased
rating based on an increase in the severity and frequency of his
dizzy spells. He stated that the dizzy spells, which could occur at
any time and for any reason, prevented him from performing his
normal work activities, that he was dependent on others for
assistance, and that he had to use a cane for ambulation.

In conjunction with a March 1992 VA psychiatric examination he
reported having worked as a truck driver for most of his adult
life, and as a custodian for the last five years prior to his
retirement two years previously. He stated that he had been married
since before he entered service, and that he and his wife had four
adult children and several grandchildren. He complained of episodes
of dizziness that had increased in severity and could occur at any
time, but most frequently occurred when he was lying down, and
occasional headaches. He denied any other significant complaints.
On examination his memory was described as not good, and he was
noted to have some decrease in intellectual functioning that could
be due to age or lack of stimulation. No other abnormalities were
noted. The examiner

- 10-

provided the opinion that there was no evidence of progression of
the organic brain syndrome, but that he did appear to have a
problem with vertigo.

The veteran was provided a VA neurology examination in March 1992
for the purpose of determining the etiology of his dizzy spells. At
that time he reported that the onset of the dizzy spells had
occurred three to four years previously, and he described a dizzy
spell as a spinning sensation that occurred with movement of his
head. The examining neurologist reviewed the report of the
September 1991 otolaryngology examination, including the ENG, and
an October 1991 computerized tomography (CT) scan. On examination,
no neurologic abnormalities were noted, including no impairment of
coordination, station, or gait. - The examiner provided the opinion
that the specific cause of the veteran's dizziness had not been
found, although vascular insufficiency was a likely cause, and
recommended that additional studies be conducted. He also stated
that the dysfunction of the right vestibular system was not due to
the in-service brain trauma.

In June 1992 the case file, including the report of the March 1992
neurology examination, was returned to the VA medical center (MC)
because the neurologist in March 1992 had not determined the
etiology of the veteran's dizzy spells. Another physician reviewed
the case file, including the September 1991 otolaryngology and ENG
report and the March 1992 examination report, and provided the
opinion that the specific etiology of the dizzy spells could not be
objectively determined. He did not recommend that any further
testing be conducted.

In his October 1992 notice of disagreement the veteran, through his
representative, claimed that he should be given service connection
and a separate rating for headaches as a manifestation of the in-
service head injury. He also claimed that he had been totally
disabled since 1945.

During a November 1993 hearing the veteran testified that he had
retired two years previously due to age, and that he continued to
have headaches two or three times a week. He stated that the
headaches were sometimes very bad, which required him

- 11 -

to take medication and lie down. He also testified that he had
problems with balance, in that he would become dizzy while walking
and fall over. These symptoms occurred a couple of times a week. He
stated that he used a cane while walking in order to prevent falls.
He also stated that he had problems with his memory, in that he
could not remember what he had for lunch the previous day. His wife
testified that he had headaches once or twice a week, and that he
had dizzy spells that caused him to fall approximately once a week.

The evidence shows that the veteran underwent a neuropsychological
evaluation in December 1993, the report of which indicates that, as
the result of the testing, the veteran's overall memory functioning
was low average and that he had mild cerebral dysfunction.

A December 1993 psychiatric examination revealed that his remote
memory was not good, his arithmetic ability was low average to
dull, and his abstract thinking was poor, but no other significant
abnormalities were noted. The examiner, who had also conducted the
veteran's previous psychiatric examinations, provided the opinion
that there was no significant change in his mental functioning over
the past several years, that his condition was generally static,
and that any perceived changes were related to the normal aging
process. The examiner also noted that the veteran appeared to have
a problem with vertigo or dizziness.

The report of a January 1996 VA neurology examination indicates
that the veteran reported that his headaches, which had existed
since the injury in 1944, occurred every day and were more severe
a couple of times a week. He stated that he had brief episodes of
dizziness that lasted a few minutes and sometimes as long as ten
minutes and occurred several times a day. He also reported that he
had been retired since he turned age 65.

The neurologist referenced the evaluation that occurred in
September 1991, which resulted in the conclusion that the veteran's
dizzy spells were due to central vestibular pathology and
dysfunction of the right peripheral vestibular system. The

 12 - 

neurology examination revealed no abnormalities. The mental status
examination showed poor memory and the inability to perform simple
addition.

In his claims for a total disability rating based on individual
unemployability the veteran stated that he completed at least eight
years of schooling, that he had no additional education or
vocational training, that he last worked full-time as a truck
driver in 1980, and that he was last employed as a custodian in
1990.

The veteran was again provided a VA neurology examination in April
1996, which was conducted by the same examiner as the examination
in January 1996. The examiner stated that the veteran had a chronic
organic brain syndrome, which he described as mild. The examiner
noted that the chronic brain syndrome was so mild that previous
experienced examiners had not found that he manifested a definite
chronic brain syndrome, although at other times the manifestations
of the disorder were more apparent.

The veteran again complained of chronic severe headaches that
occurred to some extent everyday, and brief episodes of dizziness
that occurred several times a day. On examination he was able to
remember recent and remote events, he interpreted proverbs
concretely, and he was able to perform simple arithmetic. The
neurology examination revealed no abnormalities.

The veteran was also provided an otolaryngology examination in May
1996, which was performed by the same physician who conducted the
September 1991 examination. The examiner noted that following the
veteran's retirement, he was found to have increasing problems with
unsteadiness and dizziness secondary to central and peripheral
vestibular problems that were found to be related to the in-
service head injury. The examiner also noted that although the
veteran claimed that his symptoms were worsening and caused him to
be totally disabled, he continued to be able to drive. On
examination he was found to walk with a gait that was wide- based
but appropriate.

- 13 - 

The examiner stated that everyone was in agreement that the central
disequilibrium was secondary to the in-service head injury, but
that the etiology of the peripheral dysfunction was still in
question. The examiner provided the opinion that the central injury
prevented the veteran from being able to compensate for the
peripheral vestibular problem. Audiometric testing revealed an
increase in the severity of his sensorineural hearing loss, when
compared to the evaluation conducted in 199 1. The examiner noted
that because the audiogram was an indirect test of the vestibular
system, and because the veteran had audiometric deterioration since
199 1, there was a good likelihood that his dizziness had also
progressed. The examiner provided the opinion that there had been
an increase in disability due to the dizzy spells, although the
veteran was not totally disabled because he continued to be able to
drive.

In conjunction with a May 1996 VA psychiatric examination the
veteran complained of headaches that occurred everyday and
dizziness that occurred two or three times a day and lasted from a
few minutes to hours. He also reported falling several times a
month, but he denied passing out or having seizures. Physical
examination revealed that he walked slowly with a wide-based gait
and a peculiar shifting of his weight, but the cause of his altered
gait was not determined. The mental status examination showed that
he had a considerable intellectual deficit with some loss of recent
memory, trouble concentrating and calculating, and difficulty with
abstract concepts, all of which were attributed to the in-service
head injury. The examiner found that his symptoms were not of
sufficient severity to be considered a dementia, and no evidence of
a mental illness per se was found.

In conjunction with a May 1996 VA medical examination the veteran
reported that his greatest health problem was his recurring
headaches, which lasted from five minutes to many hours and
occurred once to four times weekly. He also complained of dizziness
that could occur at any time, but he denied avoiding any activity
due to the dizziness. He reported having bilateral knee problems,
which caused him to walk with an altered gait. His hearing was
described as very poor, in that he wore bilateral hearing aids, but
he denied having any tinnitus. His reported work history included
working as a truck driver until 1985, at which time he 

- 14 - 

became employed as a janitor at the VAMC. He retired in 1991, but
continued to perform volunteer work at the VAMC two days a week. 

The veteran was again provided a VA psychiatric examination in
March 1997, the report of which indicates that he again complained
of increasing severity and frequency of his headaches and
dizziness. The examiner noted the extensive documentation of the
veteran's symptoms and his fairly active work history in his case
file following the in-service head injury. The physician also noted
that although the veteran demonstrated a cooperative attitude
during the examination, he seemed to be interested in convincing
the examiner that his increased symptoms were due to his head
injury. He appeared irritable and stated that he could not remember
recent events. His store of information was described as very
restricted, he was highly concrete in the tests for abstraction,
and he could not subtract serial sevens. He acknowledged occasional
periods of depression but denied that his sleep was disturbed.

The examiner noted that the veteran's perception that his headaches
and dizziness had increased in recent years raised the question of
whether this was due to the aging process, which appeared to be
affecting his energy level and overall cerebral function, or
whether it was due to the old head injury, or both. The examiner
also noted that although the veteran had been provided neurology
examinations, that question had not been resolved.

The report of a March 1997 VA medical examination shows that the
veteran's most serious medical problem was widespread joint pain,
involving his knees, hips, and shoulders. The examiner found that
the veteran was completely and permanently unemployable due to his
reduced mental ability and his widespread degenerative disease.

The veteran was provided a neuropsychological evaluation in June
1997, the report of which indicates that testing revealed his
memory functioning to be low average and that he had a possible
mild cerebral impairment.

15 -

The report of a July 1997 neurology examination shows that he
continued to complain of daily headaches, gait instability with
occasional falls, and memory loss that had increased over the past
six months. He denied any symptoms of depression. He stated that he
had no hobbies, that he was able to recognize friends and family
members by name, that he was not disoriented, and that he was able
to feed, bathe, dress, use the toilet, and groom himself. He
occasionally went shopping by himself. He denied any weakness or
numbness in the arms or legs.

Examination showed that he had normal sensation, deep tendon
reflexes that were 1/4 for the biceps and triceps, trace/4 for the
knee jerks, and absent at the ankles, bilaterally. Pathological
reflexes were absent, and muscle testing in the upper and lower
extremities was normal. Cerebellar testing, fine motor
coordination, and muscle tone were also normal. As the result of
the examination, including a mental status examination, the
neurologist provided diagnoses of memory impairment, possible early
dementia; chronic post-traumatic muscle contraction/migraine
headaches; and mild gait instability.

In conjunction with the July 1997 neurology examination, the
neurologist requested that the veteran be furnished a CT scan of
the head and an EEG, in order to assess the severity and cause of
his reported headaches, dizziness, and memory loss, which were
provided in August 1997. The CT scan revealed lacunar infarcts
involving the right lentifonn nucleus and the anterior limb of the
internal capsule and mild generalized atrophy. The EEG revealed
evidence of a diffuse encephalopathic process, the etiology of
which was not readily apparent from the record. The EEG report
indicates that the encephalopathy could be degenerative, although
toxic, metabolic, and vascular etiologies, including small strokes,
should be considered. The case file does not indicate, however,
that the neurologist reviewed or drew any conclusions as the result
of the diagnostic testing.

VA treatment records for April 1996 through June 1998 show that the
veteran received treatment for a number of disorders, including
headaches, gastroesophageal reflux disease, degenerative joint
disease, cancer of the prostate, atrial fibrillation, hypertension,
and coronary artery disease.

 - 16 - 

Following the Board's April 1998 remand, the veteran was provided
a neuropsychological evaluation in August 1998, during which he was
provided a battery of psychological tests in order to assess the
severity and etiology of any mental deficit. The report of the
evaluation shows that his intelligence quotient was virtually
unchanged from 1945, with the exception of a normal age-related
decline. The report also shows that the testing revealed that he
had a deficit in memory retrieval, a mild to moderate deficit in
concentration, a moderate impairment in attention, and moderately
impaired problem-solving ability. According to the Halstead
impairment index, his impairment was in the severe deficit range.

In describing his current functioning the psychologist stated that
he required supervision in finances due to poor reading and math
skills, he had adequate safety judgment and could be left
unattended for several hours, he did not demonstrate impulsive
behavior or grossly impaired judgment, and he had no behavior
management or mood disturbances. The psychologist also stated that
he demonstrated limited initiative and a constricted range of
interests, which interacted with his medical condition to increase
the level of functional disability. He no longer drove, did not
assist with homemaking chores, and relied on others to maintain a
schedule. The examiner noted that he appeared for the evaluation in
a wheelchair, the use of which he attributed to hip and balance
problems.

The report of the evaluation shows that the psychologist reviewed
and summarized the veteran's medical history in conducting the
evaluation. During the evaluation the veteran reported having a
ninth grade education, although the case file contained conflicting
reports that ranged from eight to 11 years of education. The
veteran also reported attending special education classes while in
school, with poor grades and attendance, and the psychologist noted
that his intelligence quotient in 1931 was 89.

In terms of his social adjustment, the psychologist noted that the
veteran was appropriately attired with proper grooming, that he
socialized primarily with his wife, and that he demonstrated a very
passive manner in his activities. The mental status examination
revealed unimpaired language comprehension; logical, well

17 -

organized, and concrete thought processes; orientation in all
spheres; an attention span that was mildly impaired for brief
stimuli, but increasingly impaired for more complex instructions;
moderately impaired concentration; moderately impaired remote
memory; mildly impaired reasoning for concrete, familiar
challenges, which increased to moderate impairment for increasingly
abstract reasoning demands; poor ability to learn from mistakes;
abulic behavior, with a passive, dependent lifestyle; mildly
impaired insight, judgment, and self-awareness; normal visual-
spatial analysis; and moderate slowing of perceptual-motor
integration skills. He also demonstrated moderate psychomotor
slowing, a blunted range of affect, mild depression, and unimpaired
ability to regulate his behavior.

In summarizing the veteran's symptoms, in terms of the relevant
rating criteria, the examiner found that he demonstrated mild
depression; mild memory loss; mildly reduced reliability;
moderately reduced productivity; moderately impaired judgment or
abstract thinking ability; moderate disturbances in motivation;
mild headaches that occurred weekly; and moderate vertigo that
occurred weekly. The veteran's spouse also provided a list of
perceived symptoms.

As a result of the evaluation and the evidence in the case file,
the psychologist provided a diagnosis of dementia due to traumatic
brain injury, with a history of low normal premorbid intelligence.
The psychologist also provided a Global Assessment of Functioning
(GAF) score of 55, and noted that based on the past evaluation
reports, the results of the evaluation represented a relatively
stable deficit pattern.

II. Increased Rating

A. Laws and Regulations

Disability ratings are based on the average impairment of earning
capacity resulting from disability. The percentage ratings for each
diagnostic code, as set forth in the VA's Schedule for Rating
Disabilities, codified in 3 8 C.F.R. Part 4, represent the average
impairment of earning capacity resulting from disability.
Generally, the

degrees of disability specified are considered adequate to
compensate for a loss of working time proportionate to the severity
of the disability. 38 U.S.C.A. 1155; 38 C.F.R. 4.1.

Effective November 7, 1996, during the pendency of this appeal,
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R.
Part 4, was amended with regard to rating mental disabilities.
Schedule for Rating Disabilities; Mental Disorders, 61 Fed. Reg.
52695 (1996) (codified at 38 C.F.R. Part 4). Because the veteran's
claim was filed before the regulatory change occurred, he is
entitled to application of the version more favorable to him. See
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a January 1997 supplemental statement of the case the RO
provided the veteran the revised regulations pertaining to mental
disorders and considered the revised regulations in determining
that he was not entitled to an increased rating. The veteran was
provided the opportunity to present evidence and arguments in
response. The Board finds that it may proceed with a decision on
the merits of the veteran's claim, with consideration of the
original and revised regulations, without prejudice to the veteran.
See Bernard v Brown, 4 Vet. App. 384 (1993).

According to the Rating Schedule in effect prior to November 1996,
neurological or other manifestations of an organic mental disorder
could be present, and if present, were to be rated separately as
distinct entities under the neurological or other appropriate
system and combined with the rating for the mental disorder. The
general rating formula for organic mental disorders provided a 100
percent disability rating if the disorder was manifested by
impairment of intellectual functions, orientation, memory,
judgment, lability, and shallowness of affect of such extent,
severity, depth, and persistence as to produce total social and
industrial inadaptability. A 70 percent rating applied if the
symptom combination was productive of impairment of social and
industrial adaptability that was severe, and a 50 percent rating
applied if the impairment of social and industrial adaptability was
considerable. 38 C.F.R. 4.132, Diagnostic Code 9304 (1991).

Effective November 7, 1996, the evaluation of psychiatric
disability resulting from dementia due to head trauma is based on
the general rating formula for mental disorders. Neurologic
deficits or other impairments stemming from the same etiology shall
be evaluated separately and combined with the evaluation for
dementia. When evaluating a mental disorder, consideration should
be given to the frequency, severity, and duration of psychiatric
symptoms, the length of remissions, and the veteran's capacity for
adjustment during periods of remission. The rating shall be based
on all the evidence of record that bears on occupational and social
impairment rather than solely on the examiner's assessment of the
level of disability at the moment of the examination. 3 8 C.F.R.
4.126 (1998).

The General Rating Formula for Mental Disorders specifies that a
100 percent disability rating applies if there is total
occupational and social impairment, due to such symptoms as: gross
impairment in thought processes or communication; persistent
delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupation, or own name.

A 70 percent disability rating is provided if the mental disorder
is manifested by occupational and social impairment, with
deficiencies in most areas, such as work, school, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships.

A 50 percent disability rating applies if the mental disorder is
manifested by occupational and social impairment with reduced
reliability and productivity due to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped

- 20 -

speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g., retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships. 38 C.F.R.
4.130, Diagnostic Code 9304 (1998).

According to Diagnostic Code 8045 for brain disease due to trauma,
purely neurological disabilities, such as hemiplegia, epileptiform
seizures, facial nerve paralysis, etc., will be rated under the
diagnostic codes specifically dealing with such disabilities.
Purely subjective complaints, such as headaches, dizziness,
insomnia, etc., will be rated 10 percent and no more under
Diagnostic Code 9304. The 10 percent rating will not be combined
with any other rating for a disability due to brain trauma. Ratings
in excess of 10 percent for brain disease due to trauma under
Diagnostic Code 9304 are not assignable in the absence of a
diagnosis of multi-infarct dementia associated with brain trauma.
The criteria for evaluating disabilities pursuant to Diagnostic
Code 8045 have not changed since the veteran's claim for an
increased rating was filed in 1991. 38 C.F.R. 4.124a.

The determination of whether an increased evaluation is warranted
is to be based on review of the entire evidence of record and the
application of all pertinent regulations. See Schaftath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. If so, the
claim is denied; if the evidence is in support of the claim or is
in equal balance, the claim is allowed. See Gilbert v. Derwinski,
1 Vet. App. 49, 55 (1990).

B. Analysis

The Board has reviewed the evidence of record and finds that an
increased rating for chronic brain syndrome, post-traumatic, with
associated neurotic reaction and vertigo, is not warranted based on
the consideration of the original rating criteria or the revised
criteria. The disorder is manifested by headaches, vertigo, mild

- 21 - 

depression, mild memory loss, mildly reduced reliability,
moderately reduced productivity, moderately impaired judgment and
abstract thinking ability, and moderate disturbances in motivation.

According to the rating criteria in effect prior to November 1996,
a disability rating in excess of 50 percent required a finding that
the impairment of intellectual functioning, orientation, memory,
judgment, lability, and shallowness of affect were of such extent,
severity, depth, and persistence as to produce severe social and
industrial inadaptability. 38 C.F.R. 4.132, Diagnostic Code 9304
(1991). The evidence shows that the description of the
manifestations of the veteran's impairment have ranged from mild to
moderate, and the examiner in August 1998 stated, based on a review
of the evidence in the case file, that the results of the
evaluation showing a moderate impairment represented a relatively
stable deficit pattern. See Fenderson v. West, No. 96-947 (U.S.
Vet. App. Jan. 20, 1999) (the Board should consider the
applicability of a higher rating for the entire period in which the
appeal has been pending).

Although one of the psychological tests in August 1998 indicated
that the veteran's impairment was in the severe deficit range,
based on all of the available evidence the examiner provided a GAF
score of 55, which is indicative of moderate difficulty in social
and occupational functioning. Carpenter v. Brown, 8 Vet. App. 240,
242 (1995). The examiner's assessment of the veteran's social and
industrial functioning is found to be of high probative value
because it incorporates a review of all the relevant medical
evidence as well as the results of the neuropsychological
evaluation. See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the
opinion of a VA examiner that is based on review of the entire
record is of high probative value). The Board finds, therefore,
that the severity of the manifestations of chronic brain syndrome
are no more than moderate, and that the criteria for a disability
rating in excess of 50 percent based on the consideration of the
original rating criteria are not met.

The rating criteria that became effective in November 1996 show
that a disability rating in excess of 50 percent is warranted if
the psychiatric disorder is manifested

- 22 - 

by deficiencies in most areas, such as work, family relations,
judgment, thinking, or mood, due to such symptoms as: suicidal
ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships. 38 C.F.R. 4.130,
Diagnostic Code 9304 (1998).

The evidence does not show that the veteran has demonstrated any of
the manifestations included in the criteria for the 70 percent
rating. Although he reported having mild depression, there is no
indication that he has any suicidal ideation, nor does the mild
depression affect his ability to function. In addition, he has
demonstrated no behavioral abnormalities, his language ability is
not impaired, he maintains proper grooming, and he is oriented. He
has also maintained his marriage for over 50 years. There is no
indication that he would be unable to adapt to a stressful
situation, although his lifestyle may limit his exposure to such
situations. As previously stated, the examiner in August 1998
provided a GAF score of 55, which is indicative of moderate
disability, and reported that the veteran's level of functioning
was relatively stable when compared to previous evaluations. The
Board has determined, therefore, that the criteria for a 70 percent
disability rating for chronic brain syndrome in accordance with the
revised regulations are not met.

In addition to the psychiatric manifestations of the chronic brain
syndrome, the veteran also experiences headaches and dizziness.
According to the original and revised regulations, neurologic
deficits or other impairments stemming from brain trauma shall be
evaluated separately and combined with the evaluation for dementia.
Pursuant to Diagnostic Code 8045, which is the neurological
diagnostic code for brain disease due to trauma, purely subjective
complaints resulting from brain trauma, such as headaches and
dizziness, are rated as no more than 10 percent disabling under
Diagnostic Code 9304. Because the veteran has been granted a

- 23 - 

disability rating in excess of 10 percent due to the psychiatric
manifestations of the disorder, the Board finds that consideration
of the headache and dizziness symptoms does not warrant an increase
in the currently assigned rating.

The veteran and his representative contend that he is entitled to
a separate disability rating for dizziness. Purely neurological
disabilities resulting from brain trauma, such as hemiplegia,
epileptiform seizures, facial nerve paralysis, etc., will be rated
under the diagnostic codes specifically dealing with such
disabilities, not under Diagnostic Code 9304 for dementia due to
brain trauma. 38 C.F.R. 4.124a, Diagnostic Code 8045. The evidence
shows that the veteran's dizzy spells are due to central vestibular
pathology and dysfunction of the right peripheral vestibular
system, both of which the otolaryngologist found to be related to
the in-service head injury. The medical evidence also shows that
the central and peripheral dysfunctions are due to a neurologic
deficit.

The determination of whether the veteran is entitled to a separate
rating for vertigo, or dizziness, is dependent, therefore, on
whether the symptom is a purely neurological disability or a purely
subjective complaint recognized as a symptom of the brain trauma.
"Subjective" is defined in psychological terms as something
existing only within the experiencer's mind that is incapable of
external verification, and in medical terms as designating a
symptom or condition perceived by the patient and not by the
examiner. Webster's III New Riverside University Dictionary 1153
(1994).

Diagnostic Code 8045 for brain disease due to trauma is included in
the regulations pertaining to the evaluation of organic diseases of
the central nervous system. 38 C.F.R. 4.124a. It is reasonable to
deduce, therefore, that any impairment included in that section of
the Rating Schedule, including dizziness, results from some
neurologic deficit. Although the symptom of dizziness has a
documented neurologic basis, the manifestation of the deficit is,
nonetheless, purely subjective, in that it is perceived only by the
veteran. The Board finds, therefore, that dizziness is a purely
subjective complaint recognized as a symptom of brain trauma, which
is

- 24 -

evaluated in accordance with Diagnostic Code 9304, and that a
separate disability rating based on the neurologic deficit is not
warranted.

There is no question regarding which of two evaluations would more
properly classify the severity of the service-connected chronic
brain syndrome, post- traumatic, with associated neurotic reaction
and vertigo. 38 C.F.R. 4.7. The Board has determined, therefore,
that the preponderance of the evidence is against the claim of
entitlement to a disability rating in excess of 50 percent for the
disorder.

An increased rating could apply if the case presented an
exceptional or unusual disability picture, with such factors as
marked interference with employment or frequent periods of
hospitalization, as to render impractical the application of the
regular schedular criteria. 38 C.F.R. 3.321(b)(1). The evidence
does not show that the veteran's service connected psychiatric
disorder has resulted in frequent, or indeed any, hospitalizations.
In addition, the evidence shows that he retired from employment due
to age in 1990, and does not show that his psychiatric disability
has caused marked interference with employment. In short, there has
been no showing that the application of the regular schedular
criteria is impractical. The Board finds, therefore, that remand of
the case to the RO for referral to the Under Secretary for Benefits
or the Director, Compensation and Pension Service, for
consideration of an extra-schedular rating is not appropriate. See
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

III. Total Disability Rating Based on Individual Unemployability

A. Laws and Regulations

If the schedular rating is less than total, a total disability
evaluation can be assigned based on individual unemployability if
the veteran is unable to secure or follow a substantially gainful
occupation as a result of service-connected disability, provided
that the veteran has one service-connected disability rated at 60
percent or higher; or two or more service-connected disabilities,
with one disability rated at 40 percent

- 25 -

or higher and the combined rating is 70 percent or higher. The
existence or degree of non-service connected disabilities will be
disregarded if the above-stated percentage requirements are met and
the evaluator determines that the veteran's service-connected
disabilities render him incapable of substantial gainful
employment. 38 C.F.R. 4.16(a).

All veterans who are shown to be unable to secure and follow a
substantially gainful occupation by reason of service-connected
disability shall be rated totally disabled. If the veteran is
unemployable due to service-connected disability, and the
percentage requirements of 38 C.F.R. 4.16(a) are not met, the case
should be submitted to the Director of the Compensation and Pension
Service for consideration of an extra-schedular rating. 38 C.F.R.
4.16(b).

Total disability will be considered to exist when there is present
any impairment of mind or body which is sufficient to render it
impossible for the average person to follow a substantially gainful
occupation. 38 C.F.R. 3.340. If the total rating is based on a
disability or combination of disabilities for which the Schedule
for Rating Disabilities provides an evaluation of less than 100
percent, it must be determined that the service-connected
disabilities are sufficient to produce unemployability without
regard to advancing age. 38 C.F.R. 3.341. In evaluating total
disability, full consideration must be given to unusual physical or
mental effects in individual cases, to peculiar effects of
occupational activities, to defects in physical or mental endowment
preventing the usual amount of success in overcoming the handicap
of disability and to the effects of combinations of disability. 38
C.F.R. 4.15.

B. Analysis

The veteran's only service-connected disability is chronic brain
syndrome, post- traumatic, with associated neurotic reaction and
vertigo, which is rated as 50 percent disabling. Because his single
service-connected disability is not rated as 60 percent or more
disabling, he does not meet the basic requirement for the
assignment of a total disability rating based on individual
unemployability pursuant

- 26 - 

to 38 C.F.R. 4.16(a). The Board has determined, therefore, that the
preponderance of the evidence is against the claim of entitlement
to a total disability rating based on individual unemployability.

The veteran claims to be totally disabled due to his service-
connected disability. The evidence shows, however, that in addition
to his service-connected disability, he has also received treatment
for gastroesophageal reflux disease, degenerative joint disease,
cancer of the prostate, atrial fibrillation, hypertension, and
coronary artery disease. The affect of his non-service connected
disabilities and his age cannot be considered in determining
whether he is totally disabled for compensation purposes. 38 C.F.R.
3.341.

Although the veteran is not currently employed, the evidence shows
that his employment terminated because he retired due to his age,
not because of the manifestations of his service-connected
disability. A number of examiners have noted that the status of the
chronic brain syndrome has been stable for several years,
indicating that the impact of the disability on the veteran's
ability to work has not changed greatly from when he was working.
The veteran may be incapable of maintaining substantially gainful
employment currently, but the evidence does not show that this is
caused by his service-connected disability, without considering his
age or other impairments. The Board finds, therefore, that referral
of his case to the Director of the Compensation and Pension Service
for consideration of a total disability rating based on extra-
schedular factors is not warranted. Bagwell, 9 Vet. App. at 339.

ORDER

The claim of entitlement to a disability rating in excess of 50
percent for chronic brain syndrome, post-traumatic, with associated
neurotic reaction and vertigo, is denied.

27 - 

The claim of entitlement to a total disability rating based on
individual unemployability due to service-connected disability is
denied.

Mark D. Hindin 
Member, Board of Veterans' Appeals

28 -

